Deceased earned fifteen dollars and ninety-four cents a week, and he gave all of his earnings to his mother. The father lived in the family and earned twenty-six dollars and forty cents a week. The earmngs of the son, apart from the value of his board and other items, amounting to eleven dollars a week, were used by the mother in support of the family. The Industrial Board made an award to the mother, and to each of the minor children on the ground of dependency. Award unammously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ.